      Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 1 of 16 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXCAS
                                  SHERMAN DIVISION

CHRISTINA BRECKENFELD,                        §
                                              §
                Plaintiff,                    §
                                              §
v.                                            §        CIVIL ACTION NO.
                                              §
APCON, INC.                                   §
                                              §
                Defendant.                    §


              PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff, Christina “Tina” Breckenfeld, complaining of Defendant,

APCON, Inc., and for cause of action would show the Court as follows:

                                               I.
                                            PARTIES

     1. Plaintiff Christina “Tina” Breckenfeld (“Breckenfeld” or “Plaintiff”) is an individual who

        resides in Carrollton, Denton County, Texas.

     2. Defendant APCON, Inc., (“APCON” or “Defendant”) a foreign corporation with its

        principal office in Wilsonville, Oregon may be served with process through their attorney

        who has agreed to accept service.

                                              II.
                                         JURISDICTION

     3. This court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331.

                                              III.
                                             VENUE




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 1
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 2 of 16 PageID #: 2




   4. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

       substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in

       Collin County, Texas.

                                     IV.
                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

   5. Breckenfeld has fully exhausted her administrative remedies under Title VII and has

       fulfilled all jurisdictional prerequisites to the filing of these claims. On May 7, 2019,

       Breckenfeld timely filed an employment discrimination charge against Defendant with the

       Equal Employment Opportunity Commission (EEOC). On July 20, 2021, the EEOC issued

       Breckenfeld a Notice of Right to Sue. Breckenfeld has filed this action within 90 days

       from her receipt of such notice.

                                              V.
                                            FACTS

   6. At all times relevant to this action, APCON had approximately one hundred and fifty

       employees.

   7. Breckenfeld is a forty-eight-year-old female.

   8. APCON hired Breckenfeld into the position of Office Manager in November of 2013.

       Breckenfeld excelled in that position, was asked to take on ever increasing responsibility

       and received raises totaling over 20% of her annual income during her tenure with APCON.

       The week of November 12, 2018, CEO Richard Rauch (“Rauch”) told Breckenfeld that

       “You are doing a great job and we don’t want you to leave, so we thought we would throw

       5% at you and see if you would take it.” Beginning in 2017, Breckenfeld was asked to step

       in and help Gemini Investments, LLC., another company owned by Rauch with building




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 2
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 3 of 16 PageID #: 3




       management issue. Breckenfeld also received two large end-of-the-year bonuses from

       Gemini, for the work she did on their behalf in 2017 and 2018.

   9. During Breckenfeld’s tenure she managed the following: office layout and arrangement,

       housekeeping, provided all preventative maintenance schedules, interviewed and

       maintained all vendors and contractors for APCON and Gemini, self-trained on badge

       system, security system, HVAC mechanical and controls, managed all on site meetings,

       purchased supplies, furniture and equipment, supported all executive management as

       needed, assisted HR with new hire coordination, coordinated internal technical support,

       participated in assisting with Gemini projects in Oregon, responsible for safety team

       meetings, fire drills, provided various training classes and speakers for the staff, assisted

       with the initial move to permanent office, handled the aesthetics of the building,

       participated in Summit 2017 & 2018, saved 2.5 million of the tax appraisal value, fought

       property taxes for Rauch’s personal home and Gemini’s building, trained property manager

       and negotiated the energy contract.

   10. Throughout the time that Breckenfeld worked with Rauch, she witnessed his boorish

       behavior towards others.     However, none of these comments had been directed at

       Breckenfeld. Until July of 2018 when Breckenfeld, Human Resource Manager Hannah

       Smallwood (“Smallwood”) and Rauch were touring the on-site gym to review a recent

       workers compensation claim. Rauch pointed to the magazine rack and said “why do we

       even have those? We should have Playboy magazines,” and then began explaining that he

       receive Playboy magazine at home. Smallwood finally asked Rauch to stop talking about

       Playboy magazines.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 3
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 4 of 16 PageID #: 4




   11. In September 2018, Breckenfeld asked Rauch to change her title from office manager to

       director. She felt this title more aptly described her duties which related to multiple

       facilities. On October 23, Rauch told Breckenfeld that she was not entitled to a promotion

       because she was just an admin, she doesn’t help the company move forward and no one

       reports to her. I think the problem here is “you’re bored.” Following this request, Rauch

       began directing more sexually inappropriate and offensive comments towards Breckenfeld.

   12. During the first week of December, Rauch was discussing the Christmas party with Roberta

       Reed (“Reed”). She mentioned that instead of the ugly sweater contest which APCON had

       used in the past that the company needed to do something different and suggested a funny

       hat contest. Rauch responded by suggesting a wet t-shirt contest. Rauch made this

       comment in front of numerous women that worked for APCON, including Reed,

       Breckenfeld, Human Resource Manager, Kisha Hill (“Hill”) and Gemini employee Crystal

       Kephart (“Kephart”).

   13. On December 12, 2018, during a conference call with Breckenfeld to discuss Rauch’s

       impending 2019 planning session in Plano, Breckenfeld asked if Rauch had any special

       requests for the menu. Rauch responded by describing in lurid detail a woman that he

       wanted to order.

   14. Additionally, on January 25, Breckenfeld overheard Rauch tell Kephart on the phone that

       he was frustrated because he had not been laid in a week. In the fall of 2018, while touring

       the newly built suites in Plano, Rauch told Kephart and Breckenfeld that the vents look like

       dicks.

   15. Throughout this same time frame, Rauch began isolating Breckenfeld and making bizarre

       and untrue accusations against her. In November 2018, Breckenfeld asked Rauch if she



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 4
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 5 of 16 PageID #: 5




       could take PTO for the week of Thanksgiving. Rauch responded by asking her “why are

       you asking me? People think you report to me.” Breckenfeld was confused by the

       comment because she had always reported directly to Rauch. Breckenfeld met with Hill

       who had overheard the comment and asked her what Rauch meant and if her status had

       changed and she responded by saying “I don’t know.”

   16. On November 27, 2018, Rauch took the badge system duties away from Breckenfeld

       despite the fact that it is listed as a job duty on her job description. On December 14,

       Breckenfeld met with Hill and Kephart. She complained to Hill that Rauch was being rude,

       unfairly accusatory and taking duties away from her for discriminatory and retaliatory

       reasons. She asked Kephart to attend the meeting to confirm that Rauch was accusing her

       of things that were not accurate and to confirm interactions that she had witnessed

       firsthand. Following the meeting, Hill sent Breckenfeld home early and told her to lay low

       the next week and then go on vacation and hopefully everything would settle down. Hill

       further encouraged Breckenfeld to reach out to Rauch.

   17. On December 21, Breckenfeld texted Rauch in an attempt to schedule a meeting to discuss

       her concerns regarding his actions and treatment of her. Rauch never responded to this

       text. On December 23, Breckenfeld texted Rauch again and said “Will you please talk to

       me today? I have no idea what I did wrong or how to fix it. I do not want to go into the

       holidays like this. I can call 5cst or later. Just lmk.”

   18. Rauch responded to that text and accused Breckenfeld via email of wanting to own the

       building and refusing to train or provide security access to other employees.        This

       accusation was false as Breckenfeld had trained Kephart on security access.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 5
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 6 of 16 PageID #: 6




   19. Breckenfeld had previously scheduled vacation time over Thanksgiving and Christmas.

       She received Rauch’s permission to take the time off and scheduled the vacation on his

       calendar as she had been previously instructed to do. However, Rauch texted her on

       November 30, while she was in Disney World, and chastised her for not being at work.

       When she reminded Rauch that her vacation was notated on his calendar, he asked her why

       she did that and told her that he never looks at his calendar. Rauch then went into his

       calendar and declined all the meeting invites to Breckenfeld’s vacation.

   20. Shortly after this incident, Breckenfeld had an opportunity to travel internationally with

       her husband in January. She requested additional vacation days. However, Rauch refused

       to approve the vacation because he said this would be too much time away from the office,

       even though she had the time available and other APCON employees routinely take all

       three weeks of their vacation at once. Rauch told Kephart that “I guarantee you that she

       won’t come back from Christmas.” Breckenfeld did return to work after Christmas,

       foregoing the travel opportunity.

   21. On January 28, 2019, Hill met with Breckenfeld and said “As you know, there has been

       discussion about you reporting to HR.” Breckenfeld corrected Hill and explained that there

       had not been discussion with her, but she had instead heard of her reassignment from

       Kephart.

   22. On February 13, 2019, Breckenfeld submitted a formal written complaint to human

       resources complaining about a hostile work environment, a pattern of sexual comments,

       retaliation and discrimination. Less than three hours after Breckenfeld submitted this

       complaint, APCON launched an investigation of her expense charges. Breckenfeld met




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 6
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 7 of 16 PageID #: 7




       with Smallwood and Hill on February 14 regarding her complaint, and they promised to

       investigate.

   23. On February 18, Rauch stripped Breckenfeld’s access to the HVAC system. On that same

       date, Breckenfeld reported to Hill that she believed the expense investigation and the loss

       of access to the HVAC system were further instances of retaliation against her. On March

       8, Hill informed Breckenfeld that the investigation was on-going and that it would be

       placed on hold during Rauch’s vacation.       After the complaint Breckenfeld’s duties

       regarding on-site visitors was taken away and all of her purchasing for the office was put

       on hold pending Rauch’s approval of even the most basic office level purchases.

   24. Unfortunately, Breckenfeld was diagnosed with breast cancer on March 19, 2019.

       Breckenfeld reported her cancer to Hill on March 27 and requested intermittent FMLA

       leave to accommodate her treatment schedule. APCON eventually approved her leave

       request. On March 28, Rauch took Breckenfeld’s master building key removing her access

       to all keyed doors in the building.

   25. On April 4, Rauch instructed Breckenfeld to give Kephart the blank badges and the exterior

       door keys to the building. Kephart had already requested the keys from Breckenfeld on

       numerous occasions and she had explained that she did not have the keys. Rauch also

       accused Breckenfeld of hiring a locksmith to change the locks. Feeling like the repeated

       requests were badgering, Breckenfeld took the badges to Hill and requested that Rauch be

       instructed to not communicate with her while the investigation was on-going. Shortly after

       this conversation Smallwood told Breckenfeld that the investigation into her complaint was

       complete and that APCON would provide additional training.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 7
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 8 of 16 PageID #: 8




   26. On April 29, Breckenfeld underwent surgery for her breast cancer and took off two

       workdays. On Monday, May 6, Breckenfeld requested to take FMLA leave beginning at

       2 p.m. for a doctor’s appointment. Hill sent a meeting request for a 1:30 meeting, but

       Breckenfeld told her that she had planned to take a late lunch at 1 p.m. in order to allow

       her to get more work done before her appointment. At 12:55 Hill pulled Breckenfeld into

       a meeting and terminated her (allegedly as a reduction in force).        She did this despite

       knowing that Breckenfeld was scheduled for treatment an hour later.

   27. APCON failed to fulfill their legal duties under the Older Worker Benefit Protection Act

       and never provided Breckenfeld with the required notice of the individuals covered by the

       alleged lay-off including job titles and ages of those selected for termination.

                                           VI.
                                     CAUSE OF ACTION

                          Count One – Title VII Gender Discrimination

   28. Breckenfeld incorporates by reference paragraphs 6-27, as if those allegations were set

       forth verbatim.

   29. At all times material to this action Defendant was an “employer” as defined by 42 USC §

       2000 b. Defendant is therefore subject to the provisions of Title VII.

   30. Plaintiff was qualified for her position as demonstrated by her background, training,

       experience, performance and merit raises received while working for Defendant.

   31. Through Defendant’s supervisor Rauch, Defendant engaged in a continuing course of

       discriminatory conduct, Breckenfeld was subjected to negative treatment, including leud

       and discriminatory comments because of her sex. This treatment created a hostile work

       environment.




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 8
     Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 9 of 16 PageID #: 9




   32. Defendant removed responsibilities from Plaintiff and changed her reporting structure

       because of her gender. Defendant then claimed that Plaintiff was eligible for lay-off

       because of her lessened responsibilities.

   33. By terminating Breckenfeld, Defendant took an adverse action against her. Defendant took

       such adverse action because of her gender.

   34. Under Title VII, it is unlawful for an employer to discriminate against any individual

       because of her gender. By terminating Breckenfeld because of her gender, Defendant

       engaged in unlawful discrimination violation of Title VII.

   35. As a result of the unlawful actions of Defendant as described above, Breckenfeld has

       suffered, and will continue to suffer, actual damages in the form of lost wages and lost

       employment benefits both past and future.

   36. As a further result of Defendant’s actions, Breckenfeld has also suffered non-pecuniary

       losses, including but not limited to emotional pain, suffering, inconvenience, mental

       anguish, and loss of enjoyment of life. Breckenfeld is therefore entitled to compensatory

       damages.

   37. Defendant’s actions were done with malice and/or with reckless indifference to

       Breckenfeld’s statutorily protected rights. She is therefore entitled to punitive damages.

   38. Breckenfeld also seeks attorney’s fees and costs of suit.

                         Count Two– Age Discrimination in Employment Act

   39. Breckenfeld incorporates by reference paragraphs 6-27, as if those allegations were set

       forth verbatim.

   40. At all times material to this action Defendant was an “employer” as defined by 42 USC §

       2000 b. Defendant is therefore subject to the provisions of ADEA.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 9
   Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 10 of 16 PageID #: 10




   41. Plaintiff was qualified for her position as demonstrated by her background, training,

       experience, performance and merit raises received while working for Defendant.

   42. Defendant removed responsibilities from Plaintiff and changed her reporting structure

       because of her age. Defendant then claimed that Plaintiff was eligible for lay-off because

       of her lessened responsibilities.

   43. By terminating Breckenfeld, Defendant took an adverse action against her. Defendant took

       such adverse action because of her age.

   44. Under the ADEA, it is unlawful for an employer to discriminate against any individual

       because of her age. By terminating Breckenfeld because of her age, Defendant engaged in

       unlawful discrimination violation of the ADEA.

   45. As a result of the unlawful actions of Defendant as described above, Breckenfeld has

       suffered, and will continue to suffer, actual damages in the form of lost wages and lost

       employment benefits both past and future.

   46. As a further result of Defendant’s actions, Breckenfeld has also suffered non-pecuniary

       losses, including but not limited to emotional pain, suffering, inconvenience, mental

       anguish, and loss of enjoyment of life. Breckenfeld is therefore entitled to compensatory

       damages.

   47. Defendant’s actions were done with malice and/or with reckless indifference to

       Breckenfeld’s statutorily protected rights. She is therefore entitled to punitive damages.

   48. Breckenfeld also seeks attorney’s fees and costs of suit.


                                Count Three--Title VII Retaliation

   49. Breckenfeld incorporates by reference paragraphs 6-27, as if those allegations were set

       forth verbatim.

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 10
   Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 11 of 16 PageID #: 11




   50. At all times material to this action Defendant was an “employer” as defined by Title VII.

       Defendant is therefore subject to the provisions of Title VII.

   51. Plaintiff was qualified for her position as demonstrated by her background, training,

       experience, performance and merit raises received while working for Defendant.

   52. Plaintiff engaged in protected conduct in that she lodged multiple complaints regarding

       gender discrimination, harassment and retaliation with the human resources department.

   53. Defendant removed responsibilities from Plaintiff and changed her reporting structure

       because of her protected conduct. Defendant then claimed that Plaintiff was eligible for

       lay-off because of her lessened responsibilities.

   54. By terminating Breckenfeld, Defendant took an adverse action against her. Defendant took

       such adverse action because of her protected conduct.

   55. Under Title VII, it is unlawful for an employer to retaliate against any individual because

       she has opposed any practice made unlawful by the statute. TITLE VII. By terminating

       Breckenfeld in response to her opposition to gender discrimination and harassment,

       Defendant engaged in unlawful retaliation in violation of Title VII.

   56. As a result of the unlawful retaliatory actions of Defendant as described above, Breckenfeld

       has suffered, and will continue to suffer, actual damages in the form of lost wages and lost

       employment benefits both past and future.

   57. As a further result of Defendant’s actions, Breckenfeld has also suffered non-pecuniary

       losses, including but not limited to emotional pain, suffering, inconvenience, mental

       anguish, and loss of enjoyment of life. She is therefore entitled to compensatory damages.

   58. Defendant’s actions were done with malice and/or with reckless indifference to

       Breckenfeld’s statutorily protected rights. She is therefore entitled to punitive damages.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 11
   Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 12 of 16 PageID #: 12




   59. Breckenfeld also seeks attorney’s fees and costs of suit.

                      Count Four –Americans with Disability Act – Disability

   60. Plaintiff incorporates Paragraphs 6 – 27 as though fully set forth herein.

   61. At all times material to this action Defendant was an “employer” as defined by

       42 USC § 12111(5)(A). Defendant is therefore subject to the provisions of the

       Americans with Disabilities Act.

   62. Plaintiff’s medical conditions limited her ability to lift heavy weight, walk, sit and work

       within the meaning of 42 USC § 12102.

   63. She was qualified for her position as evidenced by her tenure with APCON and

       performance history. By terminating Plaintiff, Defendant took adverse action(s) against

       her.

   64. Defendant took such adverse action because of Plaintiff’s disability and requests for

       accommodation.

              Count Five–Americans with Disability Act – Failure to accommodate

   65. Plaintiff incorporates Paragraphs 6 – 27 as though fully set forth herein.

   66. At all times material to this action Defendant was an “employer” as defined by

       42 USC § 12111(5)(A). Defendant is therefore subject to the provisions of the

       Americans with Disabilities Act.

   67. Plaintiff’s medical condition limited her ability to lift weight, walk, sit and work within

       the meaning of 42 USC § 12102.

   68. She was qualified for her position as evidenced by her tenure with APCON and

       performance history and could have continued to work with reasonable accommodations.

   69. Defendant failed to accommodate Plaintiff or to engage in the interactive process.



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 12
    Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 13 of 16 PageID #: 13




                      Count Six- Family and Medical Leave Act – Interference

       70.     Plaintiff incorporates by reference paragraphs 6-27, as if those allegations were

set forth verbatim.

       71.     The FMLA entitles eligible employees to take up to twelve (12) weeks of unpaid

leave annually for any of several reasons, including seeking medical treatment. The FMLA

defines an eligible employee as an employee who has been (1) employed for at least 12 months,

(2) worked for at least 1,250 hours of service with the employer during the previous 12-month

period, and (3) was employed by an employer who employs at least 50 employees within 75

miles of the worksite where the employee works.

       72.     APCON is an “employer” as defined by the FMLA in 29 U.S.C. § 2611(4).

       73.     During the time that Breckenfeld was employed by APCON, she was an “eligible

employee” as defined by the FMLA in 29 U.S.C. § 2611(2). While Breckenfeld was employed

by APCON, she had a "serious health condition" within the meaning of 29 U.S. C.§ 2611(11).

       74.     Breckenfeld was entitled to intermittent medical leave to receive treatment for her

serious health conditions as provided for in 29 U.S.C. § 2612(a)(1)(C).

       75.     APCON interfered with Breckenfeld’s rights under the FMLA by terminating her

employment one week after taking intermittent FMLA leave and on a day, she was scheduled to

take additional FMLA leave.

       76.     As a result of APCON’s violations of the FMLA, Breckenfeld suffered actual

damages in the form of lost wages and benefits.

       77.     As a result of this willful violation of the FMLA, Breckenfeld’s statute of

limitations is extended to three years and she is entitled to all damages outlined in 29 U.S.C. §

2617, including, but not limited to, lost wages, salary, employee benefits, and any other



PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 13
    Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 14 of 16 PageID #: 14




compensation denied or lost as a result of APCON’s violations of the FMLA, plus interest. In

addition, Breckenfeld is entitled to liquidated damages equal to the amount of reimbursable

compensation described above. Breckenfeld also seeks any additional equitable relief to which

she is entitled, along with her reasonable attorney's fees and court costs.

                  Count Seven – Family and Medical Leave Act – Retaliation

          78.   Breckenfeld incorporates by reference paragraphs 6-27, as if those allegations

were set forth verbatim.

          79.   The FMLA also prohibits retaliation for availing oneself of her rights under the

FMLA. Plaintiff must show that she was protected under the FMLA, she suffered an adverse

employment action, and that a causal link exists between the protected activity and the adverse

action.

          80.   In this case, as set forth above, Plaintiff was protected under the FMLA. She

applied for and took her FMLA leave and upon return from leave she was singled out and

terminated one week after utilizing her approved intermittent FMLA leave. She was also

scheduled to take additional FMLA leave on the day she was terminated. Her termination was

because she exercised her right to take FMLA leave. As a result of APCON’s violations of the

FMLA, Breckenfeld suffered actual damages in the form of lost wages and benefits.

          81.   As a result of this willful violation of the FMLA, Breckenfeld’s statute of

limitations is extended to three years and she is entitled to all damages outlined in 29 U.S.C. §

2617, including, but not limited to, lost wages, salary, employee benefits, and any other

compensation denied or lost as a result of APCON’s violations of the FMLA, plus interest. In

addition, Breckenfeld is entitled to liquidated damages equal to the amount of reimbursable




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 14
    Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 15 of 16 PageID #: 15




compensation described above. Breckenfeld also seeks any additional equitable relief to which

she is entitled, along with her reasonable attorney's fees and court costs.

                                                VII.
                                               PRAYER

   82. Plaintiff respectfully requests that this Court grant the following relief from Defendant:

       A. A declaratory judgment, declaring Defendant’s past practices herein complained of to
          be unlawful;

       B. Back pay, front pay, pension benefits, stock options, bonuses, health benefits, and any
          other relief necessary to compensate Plaintiff;

       C. punitive damages;

       D. liquidated damages;

       E. Prejudgment and post-judgment interest;

       F. Attorney’s fees necessary for prosecution of Plaintiff’s claims;

       G. Costs for the prosecution of Plaintiff’s claims, including the costs of expert witness
          fees; and

       H. Such other general relief to which Plaintiff shows herself justly entitled.

                                             VIII.
                                         JURY DEMAND


   83. Plaintiff requests that all ultimate fact issues be submitted to a jury for determination. She

       has paid the jury fee.

                                                      Respectfully Submitted,




                                                      ____________________
                                                      Jane Legler
                                                      Texas Bar No. 03565820
                                                      Christine Neill
                                                      Texas Bar No. 00796793

PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 15
   Case 4:21-cv-00581 Document 1 Filed 07/23/21 Page 16 of 16 PageID #: 16




                                                  Kyla Gail Cole
                                                  Texas Bar No. 24033113

                                                  Neill Legler Cole PLLC
                                                  3300 Oak Lawn Ave. Ste. 425
                                                  Dallas, Texas 75219
                                                  (214) 748-7777
                                                  (214) 748-7778 (facsimiles)
                                                  christine@nlcemployeelaw.com
                                                  jane@nlcemployeelaw.com
                                                  kyla@nlcemployeelaw.com




PLAINTIFF’S ORIGINAL COMPLAINT AND JURY DEMAND – PAGE 16
